Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim(s) 1, 4, 6, 8, 10, 12, 14, 16, 18, 20 is/are objected to because of the following informalities:  
The article “the” in front of all the parameters should be “a” or deleted when there is no antecedence.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
 
Claim(s) 1, 3, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe (JP 62173415, as evidenced by the machine translation).

    PNG
    media_image1.png
    351
    487
    media_image1.png
    Greyscale

 	Regarding claim 1, Okabe teaches a camera optical lens (Fig.30, Example 21, p.24-) comprising, from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens; wherein the second lens has a positive refractive power, the third lens has a positive refractive power (as seen in Fig. 30); the camera optical lens further satisfies the following conditions:
	−2.4≤f1/f≤−1.5 (-1.974/1);
	1.7≤n1≤2.2 (1.883);
	1.7≤n5≤2.2 (1.84666); where
f: the focal length of the camera optical lens;
f1: the focal length of the first lens;
n1: the refractive power of the first lens;
n5: the refractive power of the fifth lens.

Regarding claim 3, Okabe further teaches the camera optical lens as described in claim 1, wherein the camera optical lens further satisfies the following conditions:
	−2.347≤f1/f≤−1.550 (-1.974);
(1.883);
	1.714≤n5≤2.062 (1.84666).

Regarding claim 12, Okabe further teaches the camera optical lens as described in claim 1, wherein the fifth lens has a a concave object side surface and a convex image side surface; the camera optical lens further satisfies the following conditions:
−16.47≤f5/f≤41.45 (-8.544/1);
	−43.23≤(R9+R10)/(R9−R10)≤−6.72 (R9=-1.2303, R10=-1.6302);
	0.03≤d9/TTL≤0.10 (0.2675/7); where
f: the focal length of the camera optical lens;
f5: the focal length of the fifth lens;
R9: the curvature radius of the object side surface of the fifth lens;
R10: the curvature radius of the image side surface of the fifth lens;
d9: the thickness on-axis of the fifth lens;
TTL: the total optical length of the camera optical lens.

Claim(s) 1, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owaki (JP 02093511, as evidenced by the machine translation).

    PNG
    media_image2.png
    463
    579
    media_image2.png
    Greyscale

 	Regarding claim 1, Okabe teaches a camera optical lens (Fig.1, Example 1) comprising, from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens; wherein the second lens has a positive refractive power, the third lens has a positive refractive power (as seen in Fig. 1); the camera optical lens further satisfies the following conditions:
	−2.4≤f1/f≤−1.5 (-1.21);
	1.7≤n1≤2.2 (1.8);
	1.7≤n5≤2.2 (1.8); where
f: the focal length of the camera optical lens;
f1: the focal length of the first lens;
n1: the refractive power of the first lens;
n5: the refractive power of the fifth lens.

Regarding claim 14, Owaki further teaches the camera optical lens as described in claim 1, wherein the sixth lens has a negative refractive power with a convex object side surface and a concave image side surface; the camera optical lens further satisfies the following conditions:
−11.48≤f6/f≤−1.18 (-832/151);
	1.61≤(R11+R12)/(R11−R12)≤8.81 (6);
	0.09≤d11/TTL≤0.30 (~40/170=0.235); where
f: the focal length of the camera optical lens;
f6: the focal length of the sixth lens;
R11: the curvature radius of the object side surface of the sixth lens;
R12: the curvature radius of the image side surface of the sixth lens;
d11: the thickness on-axis of the sixth lens;
TTL: the total optical length of the camera optical lens.

Regarding claim 15 Owaki further teaches the camera optical lens as described in claim 14, wherein the camera optical lens further satisfies the following conditions:
	−7.17≤f6/f≤−1.48;
	2.57≤(R11+R12)/(R11−R12)≤7.04;
	0.15≤d11/TTL≤0.24 (see claim 14 rejection above).

Claim(s) 1, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP 2017125904, as evidenced by the machine translation).

    PNG
    media_image3.png
    436
    451
    media_image3.png
    Greyscale

 	Regarding claim 1, Sato teaches a camera optical lens (Fig.5, Example 3, Table 3) comprising, from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens; wherein the second lens has a positive refractive power, the third lens has a positive refractive power (as seen in Fig. 5); the camera optical lens further satisfies the following conditions:
	−2.4≤f1/f≤−1.5 (-39.73/23);
	1.7≤n1≤2.2 (1.851350);
	1.7≤n5≤2.2 (001780); where
f: the focal length of the camera optical lens;
f1: the focal length of the first lens;
n1: the refractive power of the first lens;
n5: the refractive power of the fifth lens.

Regarding claim 20, Sato further teaches the camera optical lens as described in claim 1, wherein the aperture F number of the camera optical lens is less than or equal to 2.22 (1.8).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 2, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe.
  
Regarding claim 2, Okabe teaches all the limitations as stated in claim 1, but does not explicitly teach the first lens is made of glass material, the second lens is made of plastic material, the third lens is made of plastic material, the fourth lens is made of plastic material, the fifth lens is made of glass material, the sixth lens is made of plastic material.
Absent any showing of criticality and/or unpredictability, having the first lens is made of glass material, the second lens is made of plastic material, the third lens is made of plastic material, the fourth lens is made of plastic material, the fifth lens is made of glass material, the sixth lens is made of plastic material would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention, since both plastic and glass material are popular choice as lens material 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Okabe by having the first lens is made of glass material, the second lens is made of plastic material, the third lens is made of plastic material, the fourth lens is made of plastic material, the fifth lens is made of glass material, the sixth lens is made of plastic material for the purposes of consideration of cost, availability and/or design choice.
 
Regarding claim 18 or 19, Okabe teaches all the limitations as stated in claim 1, but does not teach the total optical length TTL of the camera optical lens is less than or equal to 5.17 or 4.94 mm, respectively.
Absent any showing of criticality and/or unpredictability, having the total optical length TTL of the camera optical lens is less than or equal to 5.17 or 4.94 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of shrinking the camera optical lens into a smaller housing.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Okabe by having the total optical length TTL of the camera optical lens is less than or equal to .
 Allowable Subject Matter
Claims 4-11, 13, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding each of claims 4, 6, 8, 10, 13, 16, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a camera optical lens including the parameters ranges as defined in each claim, along with the other claimed limitations of each claim.
The other claim(s) is/are allowed for its/their claim dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234